EXHIBIT 10.1




LIMITED WAIVER AND AMENDMENT NO. 2
TO NOTE PURCHASE AGREEMENT


This Limited Waiver and Amendment No. 2 to Note Purchase Agreement (the
"Amendment"), dated as of June 20, 2011 is between AE ADVANCED FUELS KEYES,
INC., a Delaware corporation (the “Company”) and THIRD EYE CAPITAL CORPORATION,
an Ontario corporation, as agent (“Agent”).
 
RECITALS


A. The Company, Agent and the Purchasers named therein entered into a certain
Note Purchase Agreement, dated as of October 18, 2010, as amended by an
Amendment No. 1 to Note Purchase Agreement dated as of March 10, 2011 (as the
same may be further amended, restated, supplemented, revised or replaced from
time to time, the “Agreement”).  Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Agreement.
 
B. The Company has requested and the Agent and Purchasers have agreed to provide
a limited waiver on the terms and conditions contained herein for the purpose of
enabling the Company to, among other things, use proceeds up to the amount of
$946,000 received by the Company from the California Energy Commission grant
provided under the California Producer Incentive Program, which amounts are
required under Section 5.5(p) and Section 4.6(ii) of the Agreement to be paid to
Agent, for the benefit of the Purchasers, as a mandatory prepayment of the
Notes.
 
AGREEMENT


SECTION 1.           Reaffirmation of Indebtedness.  The Company hereby confirms
that as of the date of this Amendment the outstanding principal balance of the
Notes and all accrued and unpaid interest thereon is $8,052,602.74.
 
SECTION 2.           Amendments.  As of the date hereof, the following sections
of the Agreement shall be and hereby are amended as follows:
 
(A)           Recitals Part of Agreement.  The foregoing recitals are hereby
incorporated into and made a part of this Agreement, including all defined terms
referenced therein.
 
(B)           Section 4.1 (Interest Rate). Section 4.1 of the Agreement is
amended by inserting the following paragraph at the end of Section 4.1:
 

 
1

--------------------------------------------------------------------------------

 

“Notwithstanding the foregoing, the Interest Rate on the principal balance of
the Notes outstanding from time to time shall be increased by two percent (2%)
per annum until the Company makes one or more additional principal payments on
the Notes in the aggregate amount of $950,000, which additional aggregate
principal payments shall, for the avoidance of doubt, be in addition to, and not
including, regularly scheduled payments of principal on the Notes.”
 
(C)           Section 5.1 (Financial Reporting).  Sections 5.1 of the Agreement
is amended by inserting the following new Section 5.1(q) after Section 5.1(p):
 
“(q)          The Company shall provide to Agent:
 
(i) on a  daily basis, accounting data on all deposits, payments, revenues,
purchases and unit prices for, as applicable, Ethanol, WDGS, Syrup and Corn, in
a form acceptable to Agent;
 
(ii) on a daily basis, production data on all products sold (specifically
Ethanol, WDGS and Syrup) and certain inputs used (specifically Corn, Natural Gas
and Electricity), in a form acceptable to Agent; and
 
(iii) on a monthly basis, production data for all chemicals and enzymes used, in
a form acceptable to Agent, within 7 days of each month-end.”
 
SECTION 3.           Conditions to Effectiveness.  This Amendment, and the
consents and amendments contained herein, shall be effective only upon and
subject to satisfaction of the following conditions precedent (the date of
satisfaction of all such conditions being referred to herein as the “Effective
Date”):
 
(A)           Agent shall have received and accepted an original of this
Amendment duly executed by the parties hereto.
 
(B)           Agent shall have received an amendment fee of $100,000, which
amendment fee shall be added to the outstanding principal balance under the
Notes and shall be deemed fully earned on the date of this Amendment.
 
(C)           Agent shall have received a principal payment of $20,000 in
payment of the June 1, 2011 scheduled principal payment on the Notes in lieu of
the $200,000 scheduled principal payment.
 
(D)           Agent shall have received a First Amendment and Reaffirmation to
Unconditional Personal Guaranty, duly executed by Eric McAfee; and
 
(E)           Agent shall have received a Second Amendment and Reaffirmation of
Guaranty, duly executed by McAfee Capital LLC.
 

 
2

--------------------------------------------------------------------------------

 

The Company acknowledges and agrees that the failure to perform, or cause the
performance, of the foregoing covenants and agreements will constitute an Event
of Default under the Agreement and Agent and Purchasers shall have the right to
demand the immediate repayment in full in cash of all outstanding Indebtedness
owing to Agent and Purchaser under the Agreement, the Note and the other
Transaction Documents.  In consideration of the foregoing and the transactions
contemplated by this Amendment, the Company hereby (a) ratifies and confirms all
of the obligations and liabilities of the Company owing pursuant to the
Agreement and the other Transaction Documents and (b) agrees to pay all costs
and expenses of Agent and Purchasers in connection with this Amendment.  Except
as expressly set forth herein, (a) the Agreement and the other Transaction
Documents remain in full force and effect, (b) this Amendment shall not be
deemed to be a waiver, amendment or modification of, or consent to or departure
from, any provisions of the Agreement or the other Transaction Documents or to
be a waiver of any provision or Event of Default under the Agreement or the
other Transaction Documents whether arising before or after the date hereof or
as a result of the transactions contemplated hereby (except for the specific
waiver referenced above), and (c) this Amendment shall not preclude the future
exercise of any right, remedy, power or privilege available to Agent and/or
Purchasers whether under the Transaction Documents or otherwise.
 
SECTION 4.           Limited Waiver.   Agent waives (i) the provisions of
Section 4.6(ii) with respect to the proceeds received by the Company from the
California Energy Commission grant provided under the California Producer
Incentive Program up to the amount of $946,000; and (ii) the scheduled principal
payment of $200,000 under the Notes which was due and payable on June 1, 2011
which shall be reduced to $20,000 solely with respect to such June 1, 2011
scheduled principal payment.  Except as expressly provided herein, nothing
contained herein shall be construed as a waiver by Agent or Purchasers of any
covenant or provision of the Agreement, the other Transaction Documents, this
Amendment, or of any other contract or instrument among the Company, any of its
Subsidiaries, Purchasers and Agent, and the failure of Agent or Purchasers at
any time or times hereafter to require strict performance by the Company or any
of its Subsidiaries of any provision thereof shall not waive, affect or diminish
any right of Agent or Purchasers to thereafter demand strict compliance
therewith.  Agent and Purchasers hereby reserve all rights granted under the
Agreement, the Transaction Documents, this Amendment and any other contract or
instrument among the Company and/or any of its Subsidiaries, Purchasers and
Agent.
 
SECTION 6.           Agreement in Full Force and Effect as Amended.  Except as
specifically amended, consented and/or waived hereby, the Agreement and other
Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed as so amended.  Except as expressly set forth herein,
this Amendment shall not be deemed to be a waiver, amendment or modification of
any provisions of the Agreement or any other Transaction Document or any right,
power or remedy of Agent or Purchasers, nor constitute a waiver of any provision
of the Agreement or any other Transaction Document, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder.  This Amendment also shall not preclude the future exercise of
any right, remedy, power, or privilege available to Agent and/or Purchasers
whether under the Agreement, the other Transaction Documents, at law or
otherwise.  All references to the Agreement shall be deemed to mean the
Agreement as modified hereby.  This Amendment shall not constitute a novation or
satisfaction and accord of the Agreement and/or other Transaction Documents, but
shall constitute an amendment thereof.  The parties hereto agree to be bound by
the terms and conditions of the Agreement and Transaction Documents as amended
by this Amendment, as though such terms and conditions were set forth
herein.  Each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Agreement as amended by this Amendment, and each reference herein or in any
other Transaction Document to the “Agreement” shall mean and be a reference to
the Agreement as amended and modified by this Amendment.
 

 
3

--------------------------------------------------------------------------------

 

SECTION 7.           Representations.  The Company hereby represents and
warrants to Agent and Purchasers as of the date of this Amendment and as of the
date hereof as follows:  (A) it is duly incorporated or organized, validly
existing and in good standing under the laws of its jurisdiction of
organization; (B) the execution, delivery and performance by it of this
Amendment and all other Transaction Documents executed and/or delivered in
connection herewith are within its powers, have been duly authorized, and do not
contravene (i) its articles of organization, operating agreement, or other
organizational documents, or (ii) any applicable law; (C) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any Governmental Authority or other Person, is required in connection with
the execution, delivery, performance, validity or enforceability of this
Amendment or any other Transaction Documents executed and/or delivered in
connection herewith by or against it; (D) this Amendment and all other
Transaction Documents executed and/or delivered in connection herewith have been
duly executed and delivered by it; (E) this Amendment and all other Transaction
Documents executed and/or delivered in connection herewith constitute its legal,
valid and binding obligation enforceable against it in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; (F) after
giving effect to this Amendment, it is not in default under the Transaction
Documents and no Event of Default exists, has occurred and is continuing or
would result by the execution, delivery or performance of this Amendment; and
(G) the representations and warranties contained in the Transaction Documents
are true and correct in all material respects as of the date hereof as if then
made, except for such representations and warranties limited by their terms to a
specific date.
 
SECTION 8.           Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.  The
descriptive headings of the various sections of this Amendment are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof or thereof.  Whenever the context
and construction so require, all words herein in the singular number herein
shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Company and Agent.  This Amendment shall be considered
part of the Agreement and shall be a Transaction Document for all purposes under
the Agreement and other Transaction Documents.
 
(C)           This Amendment, the Agreement and the Transaction Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 

 
4

--------------------------------------------------------------------------------

 

(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           The Company may not assign, delegate or transfer this Amendment or
any of its rights or obligations hereunder.  No rights are intended to be
created under this Amendment for the benefit of any third party donee, creditor
or incidental beneficiary of the Company or any of its Subsidiaries.  Nothing
contained in this Amendment shall be construed as a delegation to Agent or
Purchasers of the Company’s or any of its Subsidiaries’ duty of performance,
including, without limitation, any duties under any account or contract in which
Agent or Purchasers have a security interest or lien.  This Amendment shall be
binding upon the Company and its respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Agent or Purchasers shall affect such representations or warranties or the right
of Agent or Purchasers to rely upon them.
 
(G)           THE COMPANY HEREBY ACKNOWLEDGES THAT THE COMPANY’S PAYMENT
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY PURCHASER.  THE COMPANY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH
PURCHASER AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE
COMPANY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR OTHER TRANSACTION
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
 

 
5

--------------------------------------------------------------------------------

 



 
This Amendment is executed as of the date stated at the beginning of this
Amendment.
 



 
THIRD EYE CAPITAL CORPORATION, as Agent
           
By:
/s/ David Alexander
   
Name:
David Alexander
   
Title:
Managing Director
                   
AE ADVANCED FUELS KEYES, INC.
           
By:
/s/ Eric A. McAfee
   
Name:
Eric A. McAfee
   
Title:
CEO
 




6

